


110 HR 6538 IH: Home Energy Assistance Through

U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6538
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2008
			Ms. Shea-Porter (for
			 herself, Mr. Larson of Connecticut,
			 Mr. Markey,
			 Mr. Neal of Massachusetts,
			 Mr. McGovern,
			 Mr. Michaud,
			 Mr. Delahunt,
			 Mr. Hodes,
			 Mr. Frank of Massachusetts,
			 Mr. Capuano,
			 Mr. Langevin, and
			 Mr. Welch of Vermont) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Education
			 and Labor and Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide funding for home energy assistance under the
		  Low-Income Home Energy Assistance Act of 1981 and the Weatherization Assistance
		  Program for Low-Income Persons established under part A of title IV of the
		  Energy Conservation and Production Act.
	
	
		1.Short titleThis Act may be cited as the
			 Home Energy Assistance Through
			 Emergency Relief Act.
		2.Low-income home
			 energy assistance appropriations
			(a)In
			 generalIn addition to any amounts appropriated under any other
			 provision of Federal law, there is appropriated, out of any money in the
			 Treasury not otherwise appropriated, for fiscal year 2008—
				(1)$2,000,000,000 (to
			 remain available until expended) for making payments under subsections (a)
			 through (d) of section 2604 of the Low-Income Home Energy Assistance Act of
			 1981 (42 U.S.C. 8623); and
				(2)$7,000,000,000 (to
			 remain available until expended) for making payments under section 2604(e) of
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(e)),
			 notwithstanding the designation requirement of section 2602(e) of such Act (42
			 U.S.C. 8621(e)).
				(b)Emergency
			 requirementThe amount provided under this section is designated
			 as an emergency requirement and necessary to meet emergency needs, pursuant to
			 section 204 of S. Con. Res. 21 (110th Congress), the concurrent resolution on
			 the budget for fiscal year 2008.
			3.Weatherization
			 assistance program for low-income persons
			(a)In
			 generalIn addition to any amounts appropriated under any other
			 provision of Federal law, there is appropriated, out of any money in the
			 Treasury not otherwise appropriated, for fiscal year 2008 $1,000,000,000 to
			 carry out the Weatherization Assistance Program for Low-Income Persons
			 established under part A of title IV of the Energy Conservation and Production
			 Act (42 U.S.C. 6861 et seq.).
			(b)Emergency
			 requirementThe amount provided under this section is designated
			 as an emergency requirement and necessary to meet emergency needs pursuant to
			 section 204 of S. Con. Res. 21 (110th Congress), the concurrent resolution on
			 the budget for fiscal year 2008.
			
